DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20, in the reply filed on 11/18/2021, is acknowledged.
Claim Objections
Claim 14 recites “the liquid component and binder are supplied…” wherein “the” needs to be provided prior to “binder” for the purpose of the claim language consistency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation of “the combined weight of the fertilizer component” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to disclose “a combined weight of the fertilizer component”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shishkov et al. (US 2013/0231493)
Shishkov et al. (US 2013/0231493) disclose a process for the preparation of a porous inorganic body, said process comprising:
a) supplying an inorganic powder, as a fertilizer component, at a first zone of a temperature-controllable zoned extruder comprising a die head and at least 3 zones;
b) supplying an aqueous solution, such as a liquid component, comprising a binder or an aqueous suspension comprising a binder at a second zone of the zoned extruder downstream of the first zone;
c) mixing the inorganic powder, as a fertilizer, and the aqueous solution or suspension in the extruder to yield a mixture, as a thixotropic mixture;
d) heating the mixture in the zoned extruder up to a temperature of at most 200˚C. at an essentially constant volume, thereby increasing the pressure and at least partially vaporizing the water comprised in the mixture to yield a pressurized mixture;

[AltContent: textbox (Openings (46, 146))]f) optionally subjecting the intermediate body to a temperature of from 100 ˚C. to 120 ˚C. thereby removing remaining water from the intermediate body to yield a green body.
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A die head (40, 140))][AltContent: arrow]
    PNG
    media_image1.png
    329
    236
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A screw (170))]
    PNG
    media_image2.png
    337
    328
    media_image2.png
    Greyscale


The inner diameter of the nozzle (142), i.e. the diameter of the inner nozzle channel (146), is preferably 2 mm to 8 mm, and in particular, about 2 mm, about 4 mm, about 6 mm or about 8 mm. (see paragraph [0171])
Further, Shishkov et al. (US ‘493) disclose a dead space (149) is provided between the extruder screw (170), in particular, its apex (172), and a section of the extruder plate (144) forming the recess. Moreover, the extruder plate (144) comprises a cooling channel (140a) extending from outside of the die head (140) to a cavity (140b) within the extruder plate (144). The cavity (140b) surrounds a central section of the extruder plate (144) in which the dead volume (149) of ca. 12000 mm2 corresponding to 12 ml is located. (see paragraph [0171])
Therefore, as to claims 1 and 13, Shishkov et al. (US ‘493) disclose a method of making a fertilizer seed core, the method comprising: supplying a fertilizer component, an liquid component, a binder and a filler to a zoned extruder comprising a die head, a screw, and at least three zones; mixing the fertilizer component, liquid component, binder and filler to yield a thixotropic mixture; and passing the thixotropic mixture through the die head, wherein the die head comprises openings 0.5 to 4 millimeter in diameter and 
Even though Shishkov et al. (US ‘493) is silent on explicitly disclosing a distance from the end of the screw to be 1-15 millimeters from the die head, as claimed in claim 1, Shishkov et al. (US ‘493) disclose the dead volume (149) has a volume of 12000 mm2 corresponding to 12 ml.
Therefore, it would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention by selecting a distance of 1-15 millimeters from the end of the screw to the die head in order to improve the extrusion process by controlling a temperature of zoned extruder. (see paragraphs [0121]-[0122])
	Further, even though Shishkov et al. (US ‘493) is silent on explicitly disclosing the extrusion process has a residence of 5 seconds to 15 minutes, as claimed in claim 13, Shishkov et al. (US ‘493) disclose “it was found that the continuous process according to the present invention wherein the binder in the form of an aqueous solution, was added in a zone downstream of the zone in which the ceramic powder is added, ran very smoothly, without inhomogeneous and sudden splitting of the extruding mass. No dosing problems, no accumulation, and no crust building were observed. Later in the process, after about 15 minutes, the nozzle was slowly blocked.” (see paragraph [0342]) 
Therefore, it would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention by selecting a residence of 5 seconds to 15 minutes for the extrusion process in order to improve a continuous processing for a smoot extrusion with no dosing problems, no accumulation, and no crust building or blocking. (see paragraph [0342])

	Therefore, as to claim 2, Shishkov et al. (US ‘493) disclose the die head openings have a land length of 3 to 16 millimeters.
	As to claim 3, the fertilizer component is supplied to the extruder and the liquid component and binder are supplied to the extruder following the fertilizer component.
	As to claim 4, the fertilizer component and the binder are supplied to the extruder and the liquid component is supplied to the extruder following the fertilizer component and the binder.
	As to claim 5, the fertilizer component and the binder are supplied to a first zone of the extruder and the liquid component is supplied to a second zone downstream of the first zone.
	As to claim 6, the binder is present in an amount of 25 to 90 weight percent, based on the combined weight of the fertilizer component, liquid component, binder and filler.
	As to claim 7, the liquid component is present in an amount of 7 to 25 weight percent, based on the combined weight of the fertilizer component, liquid component, binder and filler.
	As to claim 8, the filler comprises chalk powder, silica, rice husk, dried distillers grains with solubles (DDGS), calcite, calcium oxide, calcium carbonate, dolomite, talc, sand, chalk powder, sodium carbonate, potassium carbonate, magnesium oxide, monopotassium phosphate, sodium bicarbonate, or a combination comprising one or more of the foregoing. (see paragraph [0046])
9, the filler is present in an amount of 5 to 50 weight percent, based on the combined weight of the fertilizer component, liquid component, binder, and filler.
	As to claim 10, the binder comprises plaster of Paris, flour, starch, cellulose, gluten, colloidal silica, kaolin, bentonite, or a combination comprising at least one of the foregoing.
	As to claim 11, the liquid component comprises an aqueous component.
	As to claim 12, further comprising supplying a viscoelastic agent to the zoned extruder.
	As to claim 14, the fertilizer component is supplied to the extruder and the liquid component and binder are supplied to the extruder following the fertilizer component.
	As to claim 15, the fertilizer component and the binder are supplied to the extruder and the liquid component is supplied to the extruder following the fertilizer component and the binder, wherein the fertilizer component and the binder are supplied to a first zone of the extruder and the liquid component is supplied to a second zone downstream of the first zone.
	As to claim 16, the liquid component comprises an aqueous component.
	As to claim 17, supplying a viscoelastic agent to the zoned extrude.
	As to claim 18, the extruder comprises a die head having openings with a land length of 3 to 16 millimeters.
	As to claim 19, the die head comprises eccentric openings or wherein the die head openings are conical.
	As to claim 20, the die head has out flow openings having a diameter that is 30 to 70% of the intake opening diameter.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poteet, III (US 3,846,529) disclose a method of cutting extrusions at the face of an extruder die comprising extruding a material through said die to form multiple continuous extrusions wherein the extruder is fitted with a 1/2 inch thick stainless steel die having 1/8 inch die holes. (see column 4, lines 48-66)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        03/10/2022